DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 12/02/2021. Claims 21-25, 40-46 are cancelled. Claims 1-20, 26-39 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the title, drawings and 112(b) rejection of claims 1-20 and 26-39.
Allowable Subject Matter
Claims 1-20, 26-39 are allowed.
As of claim 1, the closest prior art Grundhofer (US 9632404 B2; Grundhofer) teaches a projection system including two projectors for illuminating a projection surface where the projection system 100 may include a first projector 106 with a first optical filter, such as comb filter 110. The first projector 106 includes a visible light source that illuminates a projection surface that may be a painted surface 118 or other substrate. In one embodiment, the optical filter filters the light emitted so that a portion of visible light reaches the projection surface. The amount of light filtered is modifiable as desired and may be more or less than 50%, but generally is determined by the desired wavelengths to reach the projection surface and the filter may filter more or less of the light source to achieve the desired wavelength propagation. The projection system 100 may also 108 with a second inverse optical filter, such as inverse comb filter 112. The second projector 108 also includes a visible light source and due to the optical filter illuminates the same surface with a portion of the visible light. Because the two optical filters 110, 112 are inversely related to one another, in this configuration, the projection surface 118 receives the sum of all the light from all the projectors due to the combination of light from both projectors 106, 108. The amount of light projected by the projectors and that reaches the projection surface 118 is determined not only by the light amounts projected by each projector, but also is affected by optical losses due to physical constraints, hardware limitations. Grundhofer does not anticipate or render obvious, alone or in combination, a first lens sheet having a first polarity for receiving an image from a first projector; a second lens sheet having a second polarity proximate the first lens sheet; wherein the first polarity is opposite the second polarity and, upon the first projector projecting a first image through the first lens sheet onto the second lens sheet, the first image is visible on the second lens sheet but not on the first lens sheet. 
Claims 2-14 are allowed as being dependent on claim 1.
As of claim 15, the closest prior art Grundhofer (US 9632404 B2; Grundhofer) teaches a projection system including two projectors for illuminating a projection surface where the projection system 100 may include a first projector 106 with a first optical filter, such as comb filter 110. The first projector 106 includes a visible light source that illuminates a projection surface that may be a painted surface 118 or other substrate. In one embodiment, the optical filter filters the light emitted so that a portion of visible light reaches the projection surface. The amount of light filtered is modifiable as desired and may be more or less than 50%, but generally is determined by the desired wavelengths 100 may also include a second projector 108 with a second inverse optical filter, such as inverse comb filter 112. The second projector 108 also includes a visible light source and due to the optical filter illuminates the same surface with a portion of the visible light. Because the two optical filters 110, 112 are inversely related to one another, in this configuration, the projection surface 118 receives the sum of all the light from all the projectors due to the combination of light from both projectors 106, 108. The amount of light projected by the projectors and that reaches the projection surface 118 is determined not only by the light amounts projected by each projector, but also is affected by optical losses due to physical constraints, hardware limitations. Grundhofer does not anticipate or render obvious, alone or in combination, a first lens sheet having a first polarity; a second lens sheet having a second polarity proximate the first lens sheet; wherein the first polarity is opposite the second polarity and wherein upon a first projector and a second projector projecting a first image and a second image respectively, through the first lens sheet onto the second lens sheet, the first image and the second image are visible on the second lens sheet but not on the first lens sheet, and wherein at a first location relative to the second lens sheet the first image is visible to an observer but not the second image, and at a second location relative to the second lens sheet, the second image is visible to the observer but not the first image, said second location different from the first location.
Claims 16-20 are allowed as being dependent on claim 15.
100 may include a first projector 106 with a first optical filter, such as comb filter 110. The first projector 106 includes a visible light source that illuminates a projection surface that may be a painted surface 118 or other substrate. In one embodiment, the optical filter filters the light emitted so that a portion of visible light reaches the projection surface. The amount of light filtered is modifiable as desired and may be more or less than 50%, but generally is determined by the desired wavelengths to reach the projection surface and the filter may filter more or less of the light source to achieve the desired wavelength propagation. The projection system 100 may also include a second projector 108 with a second inverse optical filter, such as inverse comb filter 112. The second projector 108 also includes a visible light source and due to the optical filter illuminates the same surface with a portion of the visible light. Because the two optical filters 110, 112 are inversely related to one another, in this configuration, the projection surface 118 receives the sum of all the light from all the projectors due to the combination of light from both projectors 106, 108. The amount of light projected by the projectors and that reaches the projection surface 118 is determined not only by the light amounts projected by each projector, but also is affected by optical losses due to physical constraints, hardware limitations. Grundhofer does not anticipate or render obvious, alone or in combination, a first lens sheet having a first polarity for receiving an image from a first projector; a plurality of secondary lens sheets each having a second polarity arranged adjacent one another to form at least partially enclosed space, proximate the first lens sheet; wherein the first polarity is opposite the second polarity, 
Claims 27-33 are allowed as being dependent on claim 26.
As of claim 34, the closest prior art Grundhofer (US 9632404 B2; Grundhofer) teaches a projection system including two projectors for illuminating a projection surface where the projection system 100 may include a first projector 106 with a first optical filter, such as comb filter 110. The first projector 106 includes a visible light source that illuminates a projection surface that may be a painted surface 118 or other substrate. In one embodiment, the optical filter filters the light emitted so that a portion of visible light reaches the projection surface. The amount of light filtered is modifiable as desired and may be more or less than 50%, but generally is determined by the desired wavelengths to reach the projection surface and the filter may filter more or less of the light source to achieve the desired wavelength propagation. The projection system 100 may also include a second projector 108 with a second inverse optical filter, such as inverse comb filter 112. The second projector 108 also includes a visible light source and due to the optical filter illuminates the same surface with a portion of the visible light. Because the two optical filters 110, 112 are inversely related to one another, in this configuration, the projection surface 118 receives the sum of all the light from all the projectors due to the combination of light from both projectors 106, 108. The amount of light projected by the projectors and that reaches the projection surface 118 is determined not only by the 
Claims 35-39 are allowed as being dependent on claim 34.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Lu et al. (US 11201184 B1) teaches a SPAD pixel that includes a first region and a second region. An absorption region is configured within the first region. A first reflector array is configured within the second region and below the absorption region. A second reflector array is configured within the second region and below the first reflector array. The SPAD pixel also includes isolation structures configured within the first region;
- Prior Art Chen et al. (US 11199814 B2) teaches a cover for a smartwatch is provided that includes a housing and a flexible member (e.g., a gasket). The cover may increase user satisfaction with the smartwatch by increasing the aesthetics of the watch for the user, providing flexibility in appearance, and/or inhibiting damage to the watch itself. The gasket may secure the smartwatch in the cover, inhibit damage to the outer 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882